Citation Nr: 1752590	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinea versicolor.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for genital herpes.

6.  Entitlement to service connection for dermatophytosis of groin as secondary to genital herpes.

7.  Entitlement to service connection for erectile dysfunction as secondary to genital herpes.

8.  Entitlement to service-connection for bilateral ankle condition (claimed as seismoiditis bilateral and equinus with non-insertional Achilles tendonitis) as secondary to bilateral pes planus.

9.  Entitlement to special monthly compensation based on loss of use of a creative organ.

10.  Whether the reduction in evaluation of left knee patellofemoral syndrome with instability from 10 to 0 percent was proper.

11.  Whether the reduction in evaluation of right knee patellofemoral syndrome with instability from 10 to 0 percent was proper.

12.  Entitlement to an increased rating for bilateral pes planus, currently evaluated, as 10 percent disabling.

13.  Entitlement to an effective date prior to May 23, 2011, for the award of a 10 percent rating for bilateral pes planus.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012, August 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The issues other than the claim to reopen, and other than the claim for an earlier effective date, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2000 unappealed rating decision, the RO denied entitlement to service connection for tinea versicolor, and that decision is final.

2.  The evidence obtained since the September 2000 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for tinea versicolor.

3.  A claim for an increased rating for bilateral pes planus was received on or about July 14, 2009, and the Veteran met the criteria for a 10 percent rating as of July 1, 2009.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinea versicolor.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for an effective date of July 1, 2009, for the award of a 10 percent rating for bilateral pes planus have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence to adjudicate the issues decided below.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided VA examinations.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Tinea Versicolor

The Veteran seeks service connection for tinea versicolor.  Notably, however, he filed a prior claim for this disability.  The RO denied service connection for tinea versicolor in September 2000.  The Veteran did not appeal the decision.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156(b).  Therefore, the September 2000 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The September 2000 final rating decision denied the Veteran's claim for service connection for tinea versicolor on the basis that, although the service treatment records showed treatment for tinea versicolor of the chest, back and upper arms, a June 2000 VA examination report indicated that the Veteran did not have a current skin disability.    

Subsequent to the September 2000 final rating decision, the Veteran has been diagnosed with various skin disorders.  The newly submitted evidence includes a July 2016 dermatology consult (located in the Virtual VA file).  The VA examiner found that the Veteran had tinea versicolor.  The Board finds that this new medical evidence is supportive of the Veteran's claim and is material to his claim.  As new and material evidence has been received, the claim for service connection for tinea versicolor is reopened.


III.  Effective Date 

A September 2000 rating decision granted the Veteran service connection and a noncompensable rating for bilateral pes planus.  The January 2012 rating decision on appeal granted the Veteran a 10 percent rating effective from May 23, 2011.  The RO noted that the Veteran's claim for an increased rating for bilateral pes planus was received on May 23, 2011.

The Veteran submitted a notice of disagreement (NOD) in December 2012 in which he asserted that he had filed a claim for increase around July 2009.  He requested that VA review his file from the bottom to the top to discover that he submitted his claim earlier than in May 2011.  He maintained that he was entitled to the 10 percent rating for bilateral pes planus effective from July 2009, rather than from the May 2011 date of resubmission of his claim.  In a July 2016 letter to VA the Veteran stated that he was seeking an effective date of July 6, 2009.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

In a February 2013 statement of the case (SOC), the RO stated that following an unappealed February 2007 rating decision that denied a compensable rating for bilateral pes planus, a claim for increase was not received from the Veteran until May 23, 2011.  In response, the Veteran submitted a statement that is dated July 6, 2009, on which he stated he was seeking a 10 percent rating for bilateral pes planus.  He also submitted a copy of a July 14, 2009 cover letter from DAV to VA.  In this letter the DAV stated that the Veteran's attached statement included a claim for entitlement to an increased rating for bilateral pes planus.  

The Board is unable to determine why these two documents were not previously a part of the Veteran's claims file.  Holding all doubt in favor of the Veteran, the Board finds that the Veteran's claim for an increased rating for bilateral pes planus was received by VA on or about July 14, 2009, and that somehow these documents were misplaced.  

The Board has reviewed the medical evidence dated in the year prior to the July 14, 2009 DAV letter and notes that VA outpatient records show that the Veteran was treated for chronic bilateral flatfoot pain on July 1, 2009.  

Under Diagnostic Code (DC) 5276, a noncompensable rating is appropriate for mild flatfoot in which symptoms are relieved by built-up shoe or ach support.  A 10 percent rating is appropriate for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.

The Board finds that the July 1, 2009 VA treatment record indicates that the Veteran had chronic bilateral flatfoot pain that was not relieved by built-up shoe or arch support, and thus the Veteran more nearly met the criteria for a 10 percent rating as of July 1, 2009.  Since the Veteran was shown to meet the criteria for a 10 percent rating several weeks before his claim for an increase was received by VA, on, or soon after, July 14, 2009, the Veteran is entitled to an effective date of July 1, 2009 for the award of a 10 percent rating for bilateral pes planus.  See 38 C.F.R. § 3.400(o)(2).  The Board has granted the full benefit sought by the Veteran with regard to this claim.  



ORDER

New and material evidence having been received the claim of service connection for tinea versicolor is reopened.

An effective date of July 1, 2009, is granted for the award of a 10 percent rating for bilateral pes planus, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran maintains that he has a chronic tinea versicolor disorder that first developed during service.  The STRs do show that the Veteran had tinea versicolor during service and a July 2016 VA treatment record verifies that the Veteran has recently been diagnosed with tinea versicolor.  Although the Veteran reported at his July 2016 VA treatment that the rash started five years previously, in May 2011 the Veteran reported off and on flares of his skin condition in the past.  The Veteran must be provided a VA examination in order to obtain an opinion regarding whether the Veteran's current diagnoses of tinea versicolor are related to service.  

The Veteran seeks service connection for a chronic low back pain disorder.  The Veteran's STRs indicate that the Veteran was seen for complaints of low back pain in March 1999, April 1999, and May 2000.  Post service VA treatment records note chronic low back pain and include a referral for physical therapy.  On VA examination in June 2016 the Veteran reported that he was being treated for his back problem at Kaiser.  The most recent Kaiser Permanente treatment document of record is dated May 29, 2008.  The Veteran's records of treatment at Kaiser Permanente have not been requested or obtained since the Veteran submitted his claim for service connection for a back disorder.  Consequently, the Veteran's claim for service connection for a low back disorder must be remanded in order to obtain copies of the Veteran's private treatment records.  

The Board notes that the Kaiser Permanente records are potentially relevant to the Veterans other claims on appeal that have not been granted by this decision.  Consequently all of these claims must be remanded for consideration of any newly obtained medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the file.  All records/responses received must be associated with the electronic claims file.  

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his private medical records from Kaiser Permanente dated from June 2008 to present.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, such should be noted in the record and the Veteran should be notified of such and be presented with an opportunity to furnish these records.

3.  After the above development is completed, provide the Veteran a VA skin examination.  The claims file must be made available to and reviewed by the examiner.  The examiner should identify any skin disabilities present.  After reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has had a skin disability, including tinea versicolor and tinea cruris, since May 2011, that is related to his military service.  The examiner should discuss the diagnoses of tinea versicolor and jock itch during service and the post service treatment for skin disorders and provide a supporting rationale for all opinions expressed.

4.  Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If any claims remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


